PER CURIAM
Appellant seeks reversal of a judgment of commitment entered pursuant to ORS 426.130, which provides for the commitment of a person with a mental illness to the Oregon Health Authority. Appellant argues that, contrary to the trial court’s ruling, the record does not establish by clear and convincing evidence that he is unable to provide for his basic personal needs because of a mental disorder. See ORS 426.005(l)(e)(B). The state concedes that the evidence is legally insufficient for involuntary commitment and that the judgment should be reversed. We agree, accept the state’s concession, and reverse.
Reversed.